March 20, 2015
                                            IN   THE

                     COURT OF        CRIMINAL        APPEALS   OF TEXAS


  LUKE ADAM STANTON, SR.,                        §
                                                                               A[RECEIVED IN
                                                                     •

                                                                               COURT OF CRIMINAL APPEALS
                        Appellant/               §      Cause No. PD-1482-14

       v.                                        §      Cause No- PD-1483-14
                                                                                    MAR 19 2015
  THE STATE OF TEXAS/                            §      Cause No. PD-1484-14

                        Appellee.                §                             Abel Acosia, Clerk


                  PETITION FOR REHEARING AND/OR REHEARING EN BANC ;
                              WITH SUGGESTIONS IN SUPPORT




 TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW, LUKE ADAM STANTON, SR., Appellant, petitions the Honorable Court
 of Criminal Appeals to review and rehear the decision affirming his judgment and
 sentence's, and respectfully requests this Honorable Court to grant rehearing
 and/or rehearing en banc, pursuant to Texas Rules of Appellate Procedure,' Rules
 4I,l{al(!b)and41,2. in support of petition, Appellant states the following:

                         STATEMENT     OF   PROCEDURAL         HISTORY

       The Court of Appeals for the Eighth District of Texas issued an OPINION
 on October 10, 2014, AFFIRMING Appellant's judgments and sentences. Appellant
 did not file a Motion for Rehearing.                                     \.
      Appellant, after proper Motion for Extension of Time, filed a"timely Peti-^
 tion for Discretionary Review on January 30, 2015 in the Court of Criminal App
 eals, and on March 04, 2015, Appellant's Petition for Discretionary Review has
 been refused.                                                                     *"

       Now on this day, Appellant is filing his Petition for Rehearing and/or
 Rehearing EN BANC for review by this Honorable Court of Criminal Appeals.

                        QUESTIONS PRESENTED FOR REHEARING


 1.   Whether Appellant can attack Complainant's credibility supported by evidence
      in the form of the Expert Witness' Testimony Opinion? Tex. R. Evid. Rule 608(a)


 2.    Whether State's Expert Witness Testimony Opinion is admissible because it
      embraces an ultimate issue to be decided by the trier of fact. Tx.R.Evid 704
             REASONS MERITING REHEARING AND/OR REHEARING EN BANC

    1. The panel's decision is in conflict with Daubert v. Merrell Dow Par-
maceuticals, Inc., 509 U.S. 579; 113 S.Ct 2786; 125 L. Ed. 2d 469 (1993); and,
Kelly v. State, 824 S.W.2d 568 (Tex. Crim. App. 1992), emphasizing that in deter
mining the admissibility of scientific expert testimony, such testimony is
admissible only if it is both relevant and reliable. And it held that Federal
Rules of Evidence "assign to the trial Judge the task of ensuring that an expert's
testimony both rest on a reliable foundation and is relevant to the task at hand.

    The basis of these ease's are determining truthfulness or untruthfulness of
the Complainant's. Thereby, this Honorable Court must determine whether State's
Witness Investigator T.Crow's ("Inv. Crow") testimony as an1 Expert Opinion is
admissible because it embraces an ultimate issue to be decided by the trier of
fact, within the polygraph information, not.the polygraph test or its results.
This Honorable Court must also examine both the trial testimony and the Clerk
Record evidence to determine whether, had the omitted evidence been. presented,
there is a reasonable probability of a different outcome, in that the panel merely
examined the opinion of the Eighth District Court of Appeals which states the fact
in the light most favorable to the jury's verdict and all contrary evidence ignored.
For example, the State's Appellee Brief states: "In 2008 R.B. was Forensically
interviewed at the Children Advocate Center ("CAC") ... but she refused to tell
the truth ... (RR3:i68-70) And, In 2009 R.B. again was Forensically interviewed
and this time told the truth, but nothing happened —    (RR3:70-71) (ST-Brf at 4).
Additionally, In 2008 K.B. was Forensically interviewed at the CAC ... but she
refused to tell the truth ... (RR4:57-58). And, In 2009 K.B. again was Forensi
cally interviewed and this time told the truth, but Appellant did not go to jail
... (RR4:57-58)(ST-Brf at 5). The panel completely ignored the fact that Ms L.
Nelson with the CAC did a through investigation back in 2008. During Appellant's
trial, on direct she testified that R.B. and K.B. made no outcry of sexual abuse.
(RR4:147). Additionally, Ms N.Bryant investigator with CAC, during cross-exami
nation: [Defense]: "But in interviewing that current case (2011), right, you have
to make your determination are these girls telling the truth or not? Correct?"
[N.Bryant]: "NO". [Defense]: "... so you don't think things they said about this
man (Appellant) in 2009 and 2008 that were Ruled-Out were important?" [N.Bryant]
: "I did not view the videotapes, NO". (RR4:22). Therefore, Inv. Crow's expert
opinion to his 2009 through investigation, the polygraph information to how Appel-


                                     -   2 -
lant answered, ?.u; are relevant to trier of fact, there is a reasonable proba
bility of a different outcome.

    Did the panel completely ignore the fact when Inv. Crow testified that: "The
qnly thing I had the benefit of in 2009 was testimony of ... . There was no other
evidence." (RR4:183) Under the Rule of Optional Completeness, Appellant:is enti
tled to clear any false impression which may have been left with a jury. Inv.Crow
testified to a through investigation of testimony's into the sexual abuse of K.B.
and R.B. in 2009. But in fact, there was other evidence, the questions within the
polygraph information. The jury was improperly left with a harmful impression
that Inv. Crow made a decision purely on the testimony of the alleged victims
when, in fact, it was Appellant's polygraph information, and Appellant showing
no signs of deception that persuaded Inv. Crow to unfound his case in 2009. (See
Texas Department of Family Protective Services Case #33997830 at 18). Here, the
record does not include any details about circumstances of Appellant's/examination,
informational questions from 2009, due to the trial courts excluding any mention
of a polygraph. The probative value of the polygraph questions, even with-out the
jury knowing a polygraph existed would have allowed the jury to hear how Inv. crow
performed his investigation, therefore, Inv. Crow's expert opinion testimony was
needed to be presented before the jury, there is a reasonable probability of a
different outcome. Appellant contends that by not allowing Inv. Crow's expert
opinion allowed the jury to beleave Appellant was only asked simple questions,
with nothing more, allowed the State to unfairly benefit from the evidence.

    The panel further ignored counteractive evidence. For example, the State's
opinion states: "Statements made during a polygraph pretest interview or during
an interview after examination may.be admissible evidence, but the proper pro
cedure for introducing such evidence is to redact all reference to the polygraph
examination." Wriqht-Hoppes v. State, 725 SW2d 532,536 (Tex. App -Houston [1st
Dist] 1981); Donaldson v. State, 03-04-0000175/178-CR 2005, Tex. App. LEXIS 6985
at *12-15 (Tex. App.-Austin 2005). (STate's Appellee Brief at 13). The panel
completely ignored that Inv. Grow interviewed and video recorded Appellant in
2009. (RR4:169). The video was played to the jury, except for the "polygraph
portion" which was redacted, (RR4:171). The polygraph portion showed Inv. Crow
requesting Appellant to take a polygraph exam and the logistics behind it.
Appellant relied on the State for a fundamental fair trial, but instead they
withheld polygraph informational evidence from the jury, there is a reasonable
probability of a different outcome.


                                      - 3 -
    2. The panel's decision is in conflict with the Texas Supreme Court in
E.I, dupont de Nemours & Co. v. Robinson/ 923 S.W.2d 549 (Tex. 1995); Tillman v.
State, 354 S.W.3d 425, 2011 Tex. Crim. App. LEXIS 1343; and Leonard v. State,
2012 Tex. Crim. App. LEXIS 477, which all eases are both legally and factually
similar that the same result was reached in Tillman is also required here.
(See suggestions in support herein).

    3. The panel overlooked or misapprehended both matter of material facts and
law, if the polygraph information was permitted, the most that could have hap-
pened would be for the jury to establish:whether Complainant's K.B. and R.B. were
telling the truth, the there would be a reasonable probability that the result of
the proceeding would have been different. Or Complainant's would have lacked cre
dibility as each time they told their story or made a statement to various State
Officials, it changed, even before the time of trial. (See Defense trl-exhibit:5)
(The State changes the Indictment). Further,, Inv.Crow would have testified only to
matters collateral to the events on his investigation in 2009. Thereby, the ques
tion of K.B. and R.B.'s credibility are for a jury to decide, not the Court. A
jury could find Appellant credible simply because his polygraph information dir
ectly refutes K.B. and R.B.'s statements that they were sexually abused for years
starting in 2002 till 2009, in that, Inv. Crow's testimony on his investigation is
consistent with his expert opinion unfounding his case in 2009. The victims tes
timony that were given to the jury were misleading and were clearly contradicted
by the polygraph information and Clerk Record..

                            STATEMENT        OF   FACTS


    At trial/ Luke Stanton was convicted by a jury for multiple sex crimes and
the jury elected punishment sentencing Appellant to a total of one hundred and
fifty five (155) years to the Texas Department of Criminal Justice system.

    The panel overlooked or misapprehended matter of material facts of these cases.
There are two stages (2008-2009) and (2011) pertaining to Appellant's convictions.
Appellant will disjoin to better assist this Honorable Court in the matter of
material facts.

    1. (2008-2009): First in 2008; There was NO cases/ NO evidence of any sort
to support the alleged allegations that mislead, the trier of fact/ Complainant's
have only offered conclusory assertions, which are not sufficient to support the


                                       - 4   -
Appellant's convictions. In addition/ the State's harmful improper Opening: "The
evidence is going to show you that for years ... Luke Stanton/, sexually abused
both of his step-daughters." (RR3:19). And/ "you will hear evidence that the
defendant is guilty." (RR3:30). The State's own witness Ms L.Nelson and Ms. N
Bryant with the CAC contradicts any proposition Complainant's or State offered.

   Next in 2009/ with regards to R.B.; There's NO case/ NO evidence of any sort
to support the alleged allegation that mislead the trier of fact. However/ there
is an investigation done by CAC/ in that/ the conclusion was NO sexual abuse took
place, from R.B.'s own statement/ additionally/ she stated the only problems in
the house is with K.B. and M.B. (boyfriend). Subsequently/ Inv. Crow did his own
investigation into the matter/ and the conclusion ended the same. Ruled-Out.

    Next 2009 facts is K.B.; September 18; [M.B./ K.B.'s boyfriend was found
hidden in K.B.'s closet. After Appellant came home to discover they had had sex,
Appl^enat became concerned because M.B. was not supposed to be there. (RR4:63).
And the Denton County Sheriff's Office (!'DGS0") removes M.B.. (Appendix A).

    On September 25; Appellant goes to DGSO about the problems, he was having
with his step-daughters/ in addition to keeping M.B. from coming over while the
parents were, not home. (RR4:170) (Appendix B) (RR4:33).

    On October 30/ during Parent/Senior night on the football field/ K.B. and
M.B. argued, arised from Appellant and K.B.'s issue earlier. (RR4:34). Then
rolled over to October 31 where K.B. could not go to any Holloween Parties.

    On November 02/ K.B. reports to State's witness Ms. E.Chupp/ school counselor
which files a report with the CAC/ K.B. made allegations that Appellant was jea
lous of M.B. and he only wants her for himself/ however/ made No outcry,of
sexual abuse only improper comments. (Appendix D).

    On November 05/ prior to Appellant and Kim Stanton ("Kim") taking K.B. to
the Healing Place Counselor/ State's witness Ms. B.Herrian (RR7:6), K.B. tells
her, and Ms. Herrian puts in her report: ['when      step-father moved in when she
was in the forth grade he fondled her and tried to penetrate her while in the
pool.] But yet, Kim and her daughters moved into Appellant's home. (RR4:119).
Additionally, in Ms. Herrian's report: [during the summer, K.B. came out of the
shower and was in a towel. Stepfather made inappropriate comments and pushed her
down on the bed. (Appendix C).



                                    - 5
   On November 09/ in sum/ in midst of false statements/ K.B. goes to CAC for
interviewing. K.B. reported::Stepfather's fingers would go inside her several
different time periods. And/ one day K.B. got out of the shower, with a towel on/
Stepfather pushed her shoulders down on bed and put his finger inside her."
(See CR-MNT to admit hearsay ...F-2011-1911-C). But yet/ days before the trial
K.B. does not remember if that really happened/ in that/ the State changes the
Indictment. (See Def-Exhibit 5). As further/ K.B..informs CAC that: One time in
the pool/ she sat on Appellant's lap and she felt "IT". She said "it". (MNT to
admit hearsay ... 1911). K.B. never said penetrate - She sat on SF's lap.
    Incredibily at trial K.B.'s Testimony was contradictory and/or harmfuK(RR4:49)
 4:^ [State]: Was there ever an incident where you came out of the shower wearing
              a towel that you recall?    [K.B.]: YES
    [K.B.]: I got out of the shower .../, and he had sat me down on the side of
            bed ... And I just got up really fast and left the room ...

    [State]: Did he actually do anything to you ...?     [K.B.]: NO

(RR4:39) [State]: Why don't you tell us ... the pool ...?
    [K.B.]: ... He had pulled me on his.lap and moved my swimming bottoms and he
            tried to penetrate me with his — with his penis. ... I kept trying
            to pull away because it hurt alot/ but he wouldn't let me go.
   And the State Prosecutor continued to bolster K.B.'a requesting for details.

   Did the panel overlook State's Expert witness Inv.Crow's testimony under 702?
Inv.Crow testified to his full Resume/ which included qualifications/ knowledge/
and experiences. Inv. Crow's testimony before the court and jury included Twenty
Seven (27) years at DSCO as the primarily investigator, and spent an extended
time in investigating Juvenile Crimes. He's kind of — and maybe still are even
regarded as the Juvenile "GURU" over there."(RR4:167). As further, Inv.Crow
explains to the jury that "anybody calls the DCSO and includes the word Juvenile
in their conversation, the call gets transfered to me."(RR4:167).
Inv. Crow's 2008-2009 ease involvement:

    "November 09, 2009, is when I actually went to the CACLand observed the
forensic interviews with Child Protective Services ("GPS") investigator-(RR4:168).
AClaims he sat behind the and observed the interviews of R.B. and K.B.(RR4:169).
As part of his investigation, Inv. Crow interviewed Appellant on November 13,2009.
Inv. Crow recalls the September 2009 problems with the kids prior to his inter- o
view with Appellant.(RR4:170). Before the Alleged Sexual abuse allegations.(RR4:170)
As stated above, Inv.Crow misleads the jury when he tells the factfinder that the


                                      6 -
Appellant's videotape interview containing a fair and accurate depiction of the
interview that he conducted back in 2009..(RR4:176-77). When, in fact, there is
polygraph information that was included within.his investigation. Inv. Crow
claims he spoke with Kim and explains her demeanor in his own opinion,(RR4:177)
then goes on to explain whats not in his investigating report. Moreover, Inv.Crow
explains to the court that he did not file the case until the State prosecutor
called his office on August 16, 2011. (RR4:179-80).

    On December 02, 2009, Inv. Crow scheduled the polygraph examination to be
conducted at the DCSO. Appellant underwent the polygraph examination, the exam
iner Mr.Harden ask specific questions pertaining the alleged offenses of Sexual
Assault on Child against K.F.B. and Aggravated Sexual Assault on Child against
R.D.B.. At the conclusion of the polygraph examination Mr.Harden met with Inv.
Crow and told him Mr.Stanton had passed the polygraph examination during which
time he denied the allegations without showing to be deceitful. (See CR-Inv.. :o
Crow's Grand Jury PC Report - dated 8/16/2011).

On December 03,2011, Inv. Crow UNFOUNDED AND CLOSED his case. (Appendix D/F).

    2. (2011): Appellant will disjoin these Three (3) cases to better assist
this Honorable Court: (A) PD-1482-14;     (B) PD-1483-14; and (C) PD-1484-14:

    (A) PD-1482-14: This case is related.to the above 2008-2009 on K.B. and has
already been addressed for relief requested in need of the Experts Opinion.

    (B) PD-1483-14: This case is also related, in part, to the above 2008-2009
on R.B., and is a more complicated due to the alleged criminal act in a recorded
video. The panel merely examined the opinion of the Eighth District Court of
Appeals and all contrary evidence ignored. For example, the State's Appellee
Brief states: "In early JLna^2Qll showed K.B. the videos R.B. (secretly) took with
her cell phone; K.B. decided to take R.B to the sheriff's department with the
videos ..'.'(RR3:62-68)(St.Brf :4). The panel completely ignored the fact that R.B.
testified during cross-examination that: [Defense]: did you, on occasion, ...
did you ask him to rub your legs —      feet? [R.B.]:I have asked him to rub my
feet, yes. [Defense]:Now in that video, that we?:reitalking about, does it show
him touching your vagina? breast? penetrating your vagina ...? performing oral
sex on you? you performing oral sex on him? you touching his penis? [R.B.]
answers "NO" to all questions. [Defense]: Basically, it's a videotape of him
rubbing your legs?   [R.B.]"YES" [Defense] taken in June 2011? [R.B.]"YES".v.-.;-.;   -_\
(RR3:10-11).
                                      - 7 -
   The panel completely, ignored.the contradictory statements and/or testimony
evidence. State's Appellee Brief states: K.B. decided to take R.B. to DCSO.
State's witness Deputy B.Nelson's testimony: ^State]'On June 04,2011, ... you
got dispatched back to DCSO ... who was there, what did they report? [Nelson]
"I made contact with K.B. and R.B."(RR7:25). "I spoke to K.B., and she wanted
to know the status in reference to R.B. because she had reported a sexual, con
tact to her school, in turn/ made contact with CPS." "From that point she said
the reason she was doing that was because between that time and that day that
she was speaking to me/ she had been —   had another sexual contact with her
stepfather."(RR7:26). But yet/ State's witness B.Adams school counselor puts in.
his report/ statement of events: In sum/ on May 31/2011/ R.B. had nothing to say
so R.B. was excused back to class; on June 01/2011/ "R.B. informed me that.when
she was in 5th grade her stepfather/ touched her and her older sister inappro
priately." Then stated the behavior has not happened since the 5th grade. And/
on June 02/2011/ R.B. reported stepfather touched her upper thigh inappropriately
afterwards/ tried to grab her crotch/vagina.(See CR-MNT to admit hearsay No.1913).
As further/ for this June .04,2011/ K.B. reported incident to occur after R.B.'s
alleged outcry on June 02/2011/ is irrealizable. The records reflect Appellant
move out of his home on June 01/ 2011. (4RR at 128:23)

    (C) PD-1484-14: This case is on A.A./ and not related to 2008-2009. However/
is inherent. There.is NO evidence of any sort to support the alleged allegation
made that mislead the factfinder. Clearly it was based on K.B. and R.B.'s cases
misleading the trier of fact of credibility and the State's improper closing.
The panel completely ignored the contradictory testimony of A.A.. State's witness
B.Adams (A.A.'s outcry) report states: On May 31/2011/ A.A. and R.B. came to his
office to report R.B.'s stepfather rubbed her feet/ legs, and only grabbed her
butt for a moment, thai grabbed her crotch/vagina. R.B. could not see because she
was watching TV with her back to A.A. and stepfather. At this time R.B.'s mom,
Kim walks into the room and A.A. leaves,Ithen-tells R.B. what happens then the
two girls leave returning to A.A. house.(CR-MNT to admit hearsay F^2011-1913-C).
Conflicting State's witnesses testimony:
    [R.B.] "I was on the computer."(RR3:57) and "I could see him rubbing her
           feet." (RR3:58).
    [Kim] "I walked in the room ... No, Luke did not get up. And I recall, sit
           ting on the bed." [Defense] Did ... Alyssa jump up and leave the room?
           [Kim] "... I know they both eventually ... got up and left the room,
           yes." (RR4:136).


                                     - 8 -
    [A.A.] (RR4 at 88) [State] "What happened when Kim left?" [A.A.] "He started
           rubbing on ... on my private areas. My butt and my vagina." And
    [A.A.] Kim came back, I got up. I left the room., and told,Rib.;.let's go.
           And I went into her bedroom and I. told her I was ready to go to my
           house. [State] When you were in R.B.'s room, did you tell her what,
           just happened? [A.A.] NO! [A.A.] Luke took us home to my house. And
           I told R.B. what happened. She was like/ I -- I can't believe that.
           She was Surprised. (RR4:91-92).
State's Prosecutors improperly vouching Victim's Testimony:

    Closing argument by the State: !">And let's talk a little bit about.Alyssa's
story and why we know we can believe Alyssa. The first thing is the Alyssa has no
reason to lie. Right? ... There's no reason for her to lie. .... Now/ we either
have to believe that somebody is lying about that/ which doesn't make sence. That's
not a fact that there's any reason to lie about. .... None of that makes sence
unless she's telling the truth. ( RR6: 5-6,).

         Suggestions in Support of Rehearing and/or Rehearing En Banc

    The Eighth District Court of Appeals' decision that Appellant could not over
come the presumption that the decision of Polygraph Information are inadmissible
was arbitiary or unreasonable as to an Experts Opinion resulted in both an unrea
sonable determination of the facts in light of the evidence presented and an
unreasonable application of Daubert v. Merrell Dow Pharmaceuticals/ Inc./ because
trial court's failure to even allow defense counsel to ask the State's Expert
witness Inv. Crow's opinion pertaining to the polygraph information and before the
conclusion of unfounding and closing his case in 2009 was unreasonable on the
attack of Complainant's credibility supported by testimony evidence. Expert Inv.
Crow re-opened his cases in 2011/ based on the same alleged allegations presented
in 2009 without explanation or his decision to go against other Experts in the
field. As in Jorden, the expert had been told the facts of the case/ applied the
theories to specific facts, and explained how they might undermine the reliability
of the identification process. 928 S.W.2d 550 (Tex. Crim. App. 1996). Here/ the case
at bar/ Expert Inv. Crow exhibited knowledge of specific facts of his case and
could tie the scientific principles on which he could have testified to within the
facts of his case, other than to postulate generally. Thus, Appellant has demon
strated that Expert Inv. Crow's testimony would have "Assisted the trier of fact"
and was "sufficiently tied" to the pertinent facts of his case.

    In Leonard, this Court of Criminal Appeals' permitted the Polygraph Examination
and its Results, the Expert was qualified to testify to his opinion in the field of
sex offenders, he testified that polygraph exams are commonly used and reasonably

                                     - 9 -
relied upon by experts in the field in forming opinions. This Court concluded
that even if the evidence was generally inadmissible, it was admissible as basis
of an expert's opinion.. 2012 Tex. Crim. App. LEXIS.477.. As here, case at bar, The
State pointed out, Inv. Crow's an Expert in his field, has the qualifications,
experience and knowledge of thirty one (31) years, as the "GURU" Juvenile crime
investigations. And Law Enforcement rely on commonly used polygraph exams in
their investigation and are reasonably relied upon by other experts in the field.
Moreover, Appellant's polygraph, exam was the basis for Inv. Crow's opinion of
unfounding and closing his case in 2009, before re-opening it in 20394 S.W.3d 425. The case at bar, is similar to this case because Inv.

Crow is an expert in his field and was denied to testify under Rule 702.which will
be addressed below.

    Unlike the cases above," in Hartman, the State failed to make a proper showing
for the admissibility of scientific expert testimony, therefore, this Court of
Criminal Appeals' Reversed and.Remanded. 946 S.W.2d 60 (Tex. Crim. App. 1997). The
Supreme Court noted that "under the Rules, the trial judge must ensure that any
and all scientific testimony or evidence addmitted is not only relevant, but ;
reliable." Daubert, 509 U.S. 579, 113 S. Ct. 2786.

    Under the circumstances here, the State has the burden to show reasonableness

suppgrting the failure to allow defence counsel to ask the expert on his opinion
of his investigation and into the polygraph information evidence. For the Courts
to suggest that the evidence against Appellant is overwhelming and therefore
would not make a difference would be arbitrary and a unreasonable determination.
    Due to the extent that Court of Criminal Appeals have decided factually
similar cases, reference to those decisions is appropriate in assessing.,the rea
sonableness -- of the state court's treatment of the contested issue. In that,
the Appellant refers this Court to Tillman v. State, 2011 Tex. Crim. App. LEXIS
1343. As was the case in Tillman, the issue is not whether Appellant is innocent,
but whether the trial court abused its discretion when it excluded reliable/
relevant evidence that would have assisted the trier of fact by increasing the

juror's awareness of biasing factors in polygraph exam.information.


                                    - 10 -
    The question under Tex.R.Evid. Rule 702 is not whether there are some facts
in a case that an expert failed to take into account/ but whether the expert's
testimony took into account enough of the pertinent facts to be of assistance to
the trier of fact on a fact in issue. An expert's failure to account for some
facts is a matter of weight and credibility/ not admissibility. The case herein/
the jury should have had the benefit of the expert Inv. Crow's testimony because
the polygraph information was crucial to the.Appellant's case to refute the mis
leading testimony on the alleged allegations/ regardless of any suggestion the
State could have made. Daubert created the "fit" analysis to meet Fed.R.Evid. Rule
702's "helpfulness" standard/ which requires a valid scientific connection to the
pertinent inquiry as a precondition to admissibility. This necessary connection is
described as one of "fit". Notwithstanding/ the trial court need not exclude expert
testimony when the general subject matter is within the comprehension of the ave
rage juror/ as long as the witness has some specialized knowledge on the topic that
will "assist" the jury. Thus/ the question under Tex.R.Evid. Rule 702 is not
whether the jurors know something about the subject/ but whether the expert can
expand their understanding in a relevant way.

    The case herein/ Expert Inv.Crow was very knowledgeable of his case/ he had
reliable information that was relevant to the Appellant's guilt/innocence phase
of the trial that was relevant to the trier of fact in their determination. In
Jordan v. State/ this Court of Criminal Appeals' specifically addressed the. "fit"
aspect of the relevance inquiry. There/ the proffered expert "answered questions
about the specific facts of the case and how they might be affected by the factors
he testified toV/ "stated his opinion about the reliability..../" and "Identified
facts in the case that he believed impacted ...".ID at 556. Like the expert in
Jordan, Inv. Crow could have tied the relevant facts of his case to the scientific

principles about which he could have testified/ if the. trial court not have abused
its discretion in not allowing defense counsel to arise to the issue.

    As further/ the State proved that Expert Inv. Crow's testimony was relevant
and reliable. The State concedes that Inv. Crow proved to be the "GURU" expert in
Juvenile sex crimes through profession and he assisted the CAC/CPS and maintains
that is the evidence proffered to support his expertise in the area of polygraph
information and Child Sexual Assault. The State also agrees that Inv. Crow's
expert testimony would assist the trier of fact to understand and determine a
fact in issue. Accordingly/ Inv. Crow "demonstrated knowledge of the facts of his
case and made an effort to connect his opinion with those facts." Moreover, Inv.

                                    - 11 -
Crow knew about the specifics of his case as well as spoken with the witnesses.
Therefore/ the Court of Appeals' improperly excluded Inv. Crow's expert testimony
because it was indeed relevant and reliable as it satisfied the three requirements
of Nenno, 970 SW2d 549,561, for "softsciences." The case herein is a reason for
the Courts to recognize that there is a place for experts in the area of polygraph
information in criminal trials. And it is undisputed Inv. Crow is an expert in
that field and subject matter and could have proposed, to discuss is. within the
scope of that field. In addition, Appellant contends that Inv. Crow's testimony
would have been aimed at the very procedure used in his ease. Inv Crow was familar
with the polygraph information and procedure at issue, and the proposed testimony
would explain the general suggestiveness of the specific type of polygraph: test
used here. Appellant points out in his Petition for Discretionary Review at 7,
that in the 2011-2012 Edition of Professor David L. Faigman's Modern Scientific
Evidence studies backed up Inv. Crow's testimony. Further Inv. Crow's expert
testimony would be helpful to the jury because jurors really do not fully under
stand polygraph information and the possible bias of an incorrect procedure.

    In the final support, Appellant sought Inv.. Crow's expert testimony to discuss
the suggestive nature of the specific interviewing process used in his 2009 case,
Appellant proposed to do nothing more than what other experts are allowed to do
everyday, testify in the hypothetical, Appellant analogizes the situation to
other ChiId-Abuse, cases in which experts are allowed to testify about "delayed
outcry syndrome." In such case, the experts do not claim to know whether that
syndrome was in play in any given case, but the testimony is helpful to the jury
and typically permissible, as it was in this case.

    Courts have held that in determining whether a state court has reasonably
applied United States Constitutional.Law, cases which have decided "factually
similar issues" should be considered, in such, Leonard v. State, 2012 Tex. Crim.
App. LEXIS 477. The facts of Tillman are highly similar to those here, the same
result should apply.

    Had the panel considered.all of the evidence presented at trial, together
with the evidence that Appellant had presented and the Inv. Crow's expert
testimony on his withheld polygraph information, it is clear that there is at
least a reasonable probability of a different outcome to Appellant's trial.


                                    - 12 -
                                      CONCLUSION



   For the foregoing reasons, Appellant Luke Adam Stanton, SR. prays that
this Honorable Court of Criminal Appeals' GRANT his rehearing and/or rehearing
en banc, and that upon rehearing and/or rehearing en banc, the Honorable Court
of Criminal Appeals' Reverse and Remand for a new trial to allow the evidence
to be presented to the factfinder, he further prays for any other relief the
Court deems just and proper under the circumstances.

                                                           Respectfully Submitted,


   March 26,   2015
     Date                                                  Ltfke Stanton ' #1830011
                                                           TDCJ - Michael Unit
                                                           2664 FM 2054
                                                           TN. Colony, Texas     75886


                               CERTIFICATE        OF   SERVICE


    I hereby certify that a true and correct copy of the above foregoing
Rehearing and/or Rehearing En Bane with Suggestions in Support petition has
been sent by United States Mail, postage paid, to Charles E. Orbison,
Assistant Criminal District Attorney, 1450 East McKinney Street, 3rd Floor,
Denton, Texas 76209.         WITHOUT APPENDIX"S        Added a TABLE OF APPENDIX
                             TDCJ does not make copies for any reasons.

    On this the       16th    day of MARCH, 2015
                                                       ' r^cJ^l
                                                            Luke Stanton   #1830011




                                         -   13
                             TABLE   OF   APPENDIX




                                                         Page



A)   POLICE REPORT     9/18/2009                          5


B)   POLICE REPORT    9/25/2009                           5


C)   CAC/CPS INVESTIGATION REPORT          Pg 11 OF 18    5


D)   CAC/CPS INVESTIGATION REPORT          Pg 16 OF 18   5,7

E)         OPEN

F)   CAC/CPS INVESTIGATION REPORT          Pg 18 OF 18    7
        APPENDIX   A


POLICE REPORT      9/18/2009
      Incident #:        1476407     Case #:   09-82973      Rcvd By:     3282
                                                                 Date/Time: 09/18/09 04:05pm
How Rptd          P   (BY PHONE)
Rptd By           GAWNE.PIERCE
Address
CSZ     """   "
Phone
Phone(wk)
Complaint         DISTURBANCE
Date/Time         09/18/09 04:05pm
Location                                                  Subdiv        UA (UNINCORPORATED)
                                                          Area          B-l (SHERIFF B-l)
Address           5857 MILLS RD
CSZ               DENTON,   TX                            Priority: 1 (EMERGENCY)
Phone                                                     Hazard    :

Officer/Unit Assigned                    Date.... Disp. Arr.. Clr.. Tot.. Disposition...
3446 (VELO, GILBERT)                     09/18/09 16:13 16:24 17:25 01:12 N8 (NO REPORT)
22 62 (MCCONNELL, DUSTIN W.              09/18/09 16:13       16:36 00:22 Nl (DISREGARDE
Details       : 3282 | 09.18.09 16:05:36| HIS SON TEXT MESSAGED HIM AND
                       THAT HE WAS SCARED AND NEEDED HELP/IS AFRAID OF LUKE1"!?
                       WHICH IS HIS GF'S STEP DAD/ACTOR IS THROWING A FIT/S^T^fs*
                       HIDING IN THE CLOSET AND SCARED AND WANTS HELP/GO MAYHILL RD
                       TO MILLS AND GO EB ALMOST TO THE END/LAST HOUSE ON THE LEFT
                       BEFORE TRINITY RD/BLUE FRAME HOUSE WITH BLUE SIDING/TOW
                       TRUCK POSS IN THE YARD/FACES MILLS RD/COMP ADV HE IS GOING
                       OVER THERE NOW/COMP IS DRIVING A FORD F150 WHITE IN
                       COLOR/HIS SON IS 17YOA | 3282 | 09.18.09 16:09:20 I RECEIVED
                       MESSAGE ABOUT 10 MIN AGO | 3282 | 09.18.09 16:09:53 1 HAS
                       GUN/STATES OTHER NIGHT HE WAS THREATENING TO SHOOT HIMSELF
                       THE ACTOR LUKE | 3282 | 09.18.09 16:10:10I ACTOR DAUGHTER
                       THERE ALSO 17YOA AND ALSO HAS A 12YOA | 3282 1 09.18.09
                       16:10:43 STATES ACTOR MAY DO DRUGS | 3282 | 09.18.09
                       16:11:00    CALLER IS CONCERNED BOUT HIS SON         | 3282j 09.18.09
                       16:11:16    CALLER IS ABOUT 3 MIN FROM THE LOCATION AND CAN
                       TRY TO GET ACTUAL ADDRESS AND CALL BACK | 3282 | 09.18.09
                       16:12:04| ADV COMP TO CALL BACK IF ANYTHING ELSE HAPPENS
                       BEFORE DEPUTY ARRIVES/WILL CALL BACK WITH HOUSE ADDRESS I
                       3282| 09.18.09 16:13:10| ADDRESS CHANGE FROM '5000 MILLS RD'
                       | 3534 | 09.18.09 16:13:05 | NOTHING INHOUSE FOR LUKE STATON
                       OR LUKE STATTON | 3282 | 09.18.09 16:13:10| COMP BACK ON THE
                       PHONE SAYS SON SENT HIM ANOTHER TEXT AND CORRECT ADDRESS IS
                       5857 MILLS RD | 3534 | 09.18.09 16:13:381 NOTHING INHOUSE AT
                       5857 MILLS RD FOR 2009 | 3282| 09.18.09 16:15:211 07/28/08
                       LAST CALL AT RES FOR ANIMAL COMP | 33 94| 09.18.09 16:21:21I
                       SON IS MATTHEW GAWNE | 3394| 09.18.09 16:21:37 FATHER IS
                       PARKED ON THE STREET A LITTLE WAYS FROM THE HOUSE          I 33 941
                       09.18.09 16:21:54| CALLER WIFE HAS CALLED THE ACTORS WIFE
                       AND TOLD HER AND SHE SAYS HE HAS BEEN OUT OF CONTROL I 3479 1
                       09.18.09 16:34:43 | COMP CALLED BACK AND ADVISED THE KIDS ARE
                       PROBABLY STILL HIDING IN THE CLOSET | MOBL 3446 | 09/18/2009
                       17:25:43| MADE CONTACT WITH ALL PARTIES ENVOLVED IN THIS
                       INCIDENT. ALL PARTIES STATED IT WAS VERBAL ONLY,          NO SIGNS OF
                       ASSAULT OR THAT ONE WILL OCCUR. THE JUVENILE MALE LOCATED
                       INSIDE THE RESIDENCE WAS RELEASED TO HIS MOTHER. NO FURTHER
                       ACTION WAS TAKEN AT THIS TIME.
       APPENDIX    B


POLICE REPORT     9/25/2009
                                Case #: 09-85190     Rcvd BY:    24 08
      Incident #: 147 8624                           " Date/Time: 09/25/09 01:17pm
HOW Rptd : P (BY PHONE)
Rptd By  : STANTON, LUKE
Address     :   5857 MILLS RD
CSZ         : DENTON TX,
Phone       :   214-929-1186
Phone(wk):
Complaint: CRIMINAL TRESPASS-REPORT
Date/Time  09/25/09 01:17pm
                                                   Subdiv
                                                                UA (UNINCORPORATED)
Location : MAIN JAIL                               Area
                                                                B-l (SHERIFF B-l)
Address         127 N WOODROW LN                   Priority: 3 (REPORT)
CSZ
                DENTON, TX 76205                   Hazard   :
Phone           214-929-1186

Officer/Unit Assigned
1123 (LINDEN, JOHN)
                                    »« ?l?So STii STii *&i iW&Siii
 Details
                2408| 09.25.09 13 :17: 03|COMP IS IN THE LOBBY OF MAINSAIL
                2408WANTING TO FILE A CRIMINAL TRESSPASS ^PORT/^^^ CRIMINAL
                    09/25/2009 15 :12 :43 j CONTACTED MR b^ ENCE 5857 MILLS RD
                    TRESPASS COMP THAT HAPPENED AT HIS gESID^          y[^E fiy
                    ON 09-18-09. MR STATON ADVISED HE LOCAibiJ a            m cl0SET,
                     TOE NAME OF MATTHEW BRYANT IN HIS P^GHTEI^S BEDK          ^^

                     CRIMINAL TRESPASS WARNING.
               APPENDIX   C


CAC/CPS INVESTIGATION REPORT   Pg 11 OF 18
                                                INVESTIGATION REPORT

                                                                   Case Name: Stanton,Kim
                                                                        Case #: 33997830


     legal guardian and to the alleged perpetrator.
     Notified parent (including absent parent) or legal guardian of interview or                Yes
     examination of a child within 24 hours of contact with child.

    Were multiple person identification numbers found on any principal inthe a/n                No                         1
    history search?
    If Yes, were the multiple person identification numbers merged?                             No                         1
    Was methamphetamine manufacturing alleged at intake?                                       No
    Was methamphetamine manufacturing discovered/confirmed during                              N
    Investigation?

   [Abbreviated Investigation?                                                                 No


   Was a Family Team Meeting offered?                                                         No
   If yes, did it occur?




                                                Investigation Contacts

  Date of Contact: 11/5/2009                                                      Date Entered: 11/5/2009
  Person(s) Contacted:           Herrian,Rachel E                                 Purpose: Gather/Obtain Info
                                 Therapist
  Narrative:
  CPS HISTORY:

  None Located

  OTHER SEARCHES:

  None Conducted

  COLLATERAL CONTACTS:

 11-5-09-Telephone Call to Beth Herrian, Reporter, 817 946 9919

 I spoke with Ms. Herrian regarding the referral. She stated that this was the first time that she met with the
 family. Ms. Stanton, Mr. Stanton, and Kayla all came in together. The parents told her that a CPS report had
 already been filed by the school counselor. Kayla told her counselor that her stepfather touched her
 inappropriately. When she met with Kayla, Kayla told her that when her stepfather moved in when she was in the
 fourth grade, he fondled her and tried to penetrate her while they were in the pool. Recently, during the summer,
 she came out of the shower and was in a towel. He made inappropriate comments to her and then pushed her
 down on the bed. She stated that Ms. Stanton reported not knowing what to believe. Mr. Stanton focused on
 what a bad kid Kayla is. Ms. Stanton sent the children to stay at a friend's house until the issue is resolved./®^
ASl|$qn,;was very concerned about" Kayla and Rachel staying some placeJogether because he djdni want Kayla?1 Q
.convincYrig Rachel to lie and say things abouthim as well. J\/1s. Herrian reported that this was a_rpri flan; to her.
 She stated that she is scheduledto see the mother and Kayla again on the 19frT.                      J~    ,r

 SCREENER'S ASSESSMENT:




Texas Department Of Family and Protective Services                                                         Page 11 of 18
               APPENDIX   D


CAC/CPS INVESTIGATION REPORT   Pg 16 OF 18
                                              INVESTIGATION REPORT

                                                               Case Name: Stanton,Kim
                                                                    Case #: 33997830


   Narrative:
   TCT Erika Chupp, School Counselor at Ryan HS
    iMj^hupp: explained -that Mr.StantoTTcalled the school and spoke with Ms. Chupp about changing Kayla's *
  ^iisJisehedfll^'mSv^                 classes'that she had with her boyfriend^She said she called Kayla into her
   office to discuss the changes and Kayla'said her stepdadls only doing "that because he's jealous of her boyfriend
   because he'd rather have her. Ms. Chupp said she asked Kayla what she was talking about and advised her that
   she's making a strong allegation against her stepdad. She said she told Kayla that her poordecisions and
   breaking her parent's rules are|fo|pJ|ig;gihe,rcredibility but^fyjasaidher bgyfn'end^as helpedher gaifl;
  t,|or^d^np| injeljing^,a
   respect fol'her mom because her mom ignores she"and her sister when they try totell her about her stepdad.
   Ms. Chupp said Kayla is a straight AAP student and is very involved in school. She said in her opinion,(feyjajis,0p
 |§|e|pie.i,She added that the stepdad came in with the mother and was irate about the allegation made against"
  him. She~asked him to leave the office and he did as well as the mother, who left looking intimidated.

  Date of Contact: 11/20/2009                                                Date Entered: 11/20/2009
  Person(s) Contacted:         Stanton,Luke A                                Purpose: Gather/Obtain Info
  Narrative:
^u^e^ter^onjtpDped,by therAdvpcacy Center tp-talk1o"m;e7V^e didn't have a scheduled appointment but he
 wanted to ^6w^wnerfhe"could go back home. He said hisiamily is falling apart and his goats are dying because
  no one is taking care of them. I explained that he wouldn't be able to move back home until this case is resolved
  and him taking a polygraph could greatly help speed this process along. He said he would take and pass a
  polygraph. He said he will wait for Investigator Crow to schedule this for him. I told him that instead of me
  interviewing him again, I would review he and Investigator Crow's interview from 11/13/09. He stated that this
   was fine since it was recorded and ^ a_D^D^|^sJat^;Matihe ,didnjt4oueh kayla^^exuaiiabuse Ker in^any               j
 /Way. I|els^aiditftis|i^
 |p§(fitefhd                                        Date Entered: 1/10/2010
 Person(s) Contacted:         Law Enforcement                               Purpose: Gather/Obtain Info
 Narrative:
 TCF Inv. Crow
  4}£liiilIiM%§i?^                                                            Crow is unfbunding his case;    y


TCF Kim Stanton-left message


TCF Luke Stanton-left message


Date of Contact: 12/3/2009                                                 Date Entered: 1/10/2010
Person(s) Contacted:         Stanton,Kim                                   Purpose: Gather/Obtain Info
                             Stanton.Luke A




Texas Department Of Family and Protective Services                                                 Page 16 of 18
               APPENDIX   F


CAC/CPS INVESTIGATION REPORT   Pg 18 OF 18
                                              INVESTIGATION REPORT

                                                              Case Name: Stanton,Kim
                                                                   Case #: 33997830


  could as long as I could send her a letter stating that it would be closed and the matter was investigated. I agreed
  to do so and faxed it over.



  Date of Contact: 1/14/2010                                                  Date Entered: 1/14/2010
  Person(s) Contacted:           FPS Staff                                    Purpose: Staffed Case
  Narrative:
  Staffed case with Supervisor Brenda Brooks

   Sexual abuse of Kayla Bennett (17yr old) by Luke Stanton (Stepfather) is,-unable to determine/Kayla reported
 that her stepfather digitally penetrated her several times beginning in the 4th grade arid enrjfrrcrThe summer of
 2009. These allegations came about after Kayla's stepfather and mother tried to sever her relationship with a boy
 who they thought was a bad influence on Kayla. Law enforcement investigated and polygraphedthe stepfather
 who passed the polygraph without showing any signs of deception. Law enforcement unfounded and closed their
 case. Kayla has since turned 18 and was moving out of her mother and stepfather's home into her father or
 boyfriend's home. Counseling was obtained by the family at Counseling Center of Denton.
                                                                                                                    'A
 ^^^^abijsexjf Rachea[Bennett (13yr old)>by Luke Stanton (Stepfather) is_ruled out. Racheal reported that *
^fefistepolcno^icrTec! herfirivate area on top ofjhe clothes when he was .putting medication on a bug bite on her
'yfflp!!|egTRacrfeafhacTprevtously made the same outcry and it was investigated and ruled out.

 Date of Contact: 1/15/2010                                                  Date Entered: 1/15/2010
 Person(s) Contacted:           Herrian,Rachel E                             Purpose: Reporter
 Narrative:



 Date of Contact: 1/15/2010                                                  Date Entered: 1/15/2010
 Person(s) Contacted:           Stanton,Luke A                               Purpose: Parent/Guardian
 Narrative:



 Date of Contact: 1/15/2010                                                 Date Entered: 1/15/2010
 Person(s) Contacted:           Stanton.Kim                                 Purpose: Parent/Guardian
 Narrative:




Texas Department Of Family and Protective Services                                                  Page 18 of 18